



EXHIBIT 10.44


FLOWSERVE CORPORATION
ANNUAL INCENTIVE PLAN
As Amended and Restated Effective February 14, 2017
ARTICLE 1
ESTABLISHMENT AND PURPOSE


SECTION 1.1    Establishment of the Plan. Flowserve Corporation, a New York
corporation, hereby establishes an annual incentive compensation plan known as
the Flowserve Corporation Annual Incentive Plan, effective as of February 14,
2017 (the “Plan”). The Plan permits the Company to award annual incentive award
payouts to Participants based on the achievement of pre-established performance
goals. Such annual incentive awrds granted to Executive Officers shall be Annual
Incentive Awards granted under Section 6.7 of the Flowserve Corporation Equity
and Incentive Compensation Plan. The Plan shall continue to be effective until
terminated by the Board, pursuant to Article 10.


SECTION 1.2    Purpose. The primary purposes of the Plan are to:
(a)motivate Participants towards achieving annual goals that are within
corporate, divisional, group and/or local facility control and are considered
key to the Company’s success;
(b)encourage teamwork among Participants in various segments of the Company; and
(c)reward performance with pay that varies in relation to the extent to which
the pre-established goals are achieved.


ARTICLE 2
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below:
SECTION 2.1    Award Opportunity means the various levels of incentive award
payouts that a Participant may earn under the Plan, as established by the
Committee pursuant to Section 5.1 and Section 5.2 herein.


SECTION 2.2    Board means the Board of Directors of the Company.


SECTION 2.3    Cause means any of the following events:
(a)     the continued failure by the Participant to substantially perform his or
her duties with the Company or any of its Subsidiaries,
(b)    conviction of a felony or the Participant’s plea of guilty or nolo
contendre to a felony,
(c)     the willful engaging by the Participant in gross misconduct which is
injurious to the Company,
(d)    the Participant’s violation of the Company’s or any of its Subsidiaries’
policies and procedures and/or the Flowserve Code of Business Conduct, or
(e)    any other action or reason arising from the conduct of a Participant
determined to be cause in the absolute Discretion of the Committee.
    
SECTION 2.4    Change in Control means the occurrence of any of the following:
(a)    On the date any “Person” (as defined below) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person) ownership of stock of the Company possessing thirty percent (30%)
or more of the total voting power of the stock of the Company (the “Voting
Stock”), other than any acquisition (i) directly from the Company; (ii) by the
Company or any Subsidiary; (iii) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary; (iv) by any Person
pursuant to a reorganization, merger or consolidation that does not constitute a
Change in Control as described in Section 2.4(c) below; or (v) by any Person who
is considered to own stock of the Company constituting thirty percent (30%) or
more of the Voting Stock immediately prior to such additional acquisition.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired ownership of stock of
the Company possessing thirty percent (30%) or more of the Voting Stock as a
result of the acquisition of the Voting Stock by the Company, which, by reducing
the aggregate number of outstanding shares of Voting Stock, increases the





--------------------------------------------------------------------------------





proportional number of shares owned by the Subject Person; provided, however,
that if following such acquisition of shares of Voting Stock by the Company, the
Subject Person acquires additional Voting Stock which increases the percentage
ownership of the Subject Person to an amount that would constitute thirty
percent (30%) of the then outstanding Voting Stock (excluding any shares of
Voting Stock previously acquired by the Company), then a Change in Control shall
then be deemed to have occurred;
(b)    On the date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the Board before the date of the appointment or election; provided,
however, that any such director shall not be considered to be endorsed by the
Board if his or her initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation;
(c)    On the date of consummation of a reorganization, merger, consolidation or
similar form of corporate transaction, in each case, involving the Company or,
if Company shares are issued in such transaction, any of its Subsidiaries
unless, following such reorganization, merger, consolidation or similar form of
corporate transaction (i) more than fifty percent (50%) of the then outstanding
Voting Stock or voting common equity securities of the ultimate parent of the
corporation or other entity resulting from such reorganization, merger or
consolidation (the “Combined Company”) is owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the owners of the
Voting Stock immediately prior to such reorganization, merger or consolidation,
in substantially the same proportions as their ownership immediately prior to
such reorganization, merger or consolidation and (ii) elected members of the
Board as of the date of such reorganization, merger or consolidation constitute
at least fifty percent (50%) of the board of directors of the Combined Company;
or
(d)    On the date any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person) assets
from the Company that have a total gross fair market value equal to or more than
50% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, unless such assets have
been acquired by a Person with respect to which, following such acquisition, (i)
more than fifty percent (50%) of, respectively, the then outstanding shares of
stock of such Person and the combined voting power of the then outstanding
voting stock of such Person (or any parent thereof) entitled to vote generally
in the election of directors is then owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the owners,
respectively, of outstanding stock of the Company and the Voting Stock immediate
prior to such acquisition, in substantially the same proportions as their
ownership immediately prior to such acquisition; (ii) no Person (excluding (i)
the Company, (ii) any employee benefit plan (or related trust) of the Company or
(iii) a Subsidiary or any Person owning immediately prior to such acquisition,
directly or indirectly, twenty percent (20%) or more of all of the outstanding
shares of stock of the Company or the Voting Stock) owns, directly or
indirectly, twenty percent (20%) or more of all of the then outstanding stock of
such Person or the combined voting power of the then outstanding voting stock of
such Person (or any parent thereof) entitled to vote generally in the election
of directors; and (iii) at least fifty percent (50%) of the members of the board
of directors of such Person (or any parent thereof) were members of the
Company’s Board at the time of the execution of the initial agreement or action
of the Board providing for such acquisition of the Company’s assets. For
purposes of this Section 2.4(d), gross fair market value means the value of the
assets of the Company or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. Notwithstanding
the foregoing, no Change in Control shall be deemed to occur when there is such
a sale or transfer to (i) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to the Company’s then
outstanding stock; (ii) an entity, at least fifty percent (50%) of the total
value or voting power of the stock of which is owned, directly or indirectly, by
the Company; (iii) a Person that owns directly or indirectly, at least 50% of
the total value or voting power of the outstanding stock of the Company; or (iv)
an entity, at least fifty percent (50%) of the total value or voting power of
the stock of which is owned, directly or indirectly, by a Person that owns,
directly or indirectly, at least fifty percent (50%) of the total value or
voting power of the outstanding stock of the Company. For purposes of the
foregoing, a Person’s status is determined immediately after the asset transfer.
(e)    Notwithstanding anything to the contrary in Section 2.4(a) through
Section 2.4(d) above, to the extent necessary to comply with Section 409A of the
Code, an event shall not constitute a Change in Control for purposes of the
Plan, unless the requirements of Section 409A(a)(2)(A)(v) and the regulations
issued thereunder have been satisfied. In addition, for purposes of Sections
2.4(a), 2.4(b), 2.4(c) and 2.4(d) above, “Person” shall have the meaning given
in Section 7701(a)(1) of the Code. Person shall include more than one Person
acting as a group as defined by Section 409A of the Code and the regulations
thereunder.
SECTION 2.5    Code means the U.S. Internal Revenue Code of 1986, as amended
from time to time.


SECTION 2.6    Committee means the Organization and Compensation Committee
established and appointed by the Board.







--------------------------------------------------------------------------------





SECTION 2.7    Company means Flowserve Corporation, a New York corporation and
its successors and assigns.


SECTION 2.8    Disability means a long-term disability as defined in and meeting
the terms and conditions of the appropriate plan of the Company or any of its
Subsidiaries that provides long-term disability benefits to the Company’s or any
of its Subsidiaries’ eligible employees (or, as set forth in any successor
plans), as applicable to the Participant, or, if no long-term disability plan is
in place or is applicable to the Participant, a physical or mental condition
resulting from bodily injury, disease, or mental disorder which prevents the
Participant from performing his or her duties of employment for a period of six
(6) continuous months, as determined in good faith by the Committee or its
delegate, based upon medical reports or other evidence satisfactory to the
Committee or its delegate.


SECTION 2.9    Discretion or Discretionary means the Committee’s sole and
exclusive right to make determinations.
SECTION 2.10 Eligible Earnings means (i) base salary on a date selected by the
Committee or its delegate between December lst and December 31st of a
Performance Period; (ii) overtime pay for United States and Canadian-based
Employees; and (iii) actual premium pay for United States and Canadian-based
Employees. “Eligible Earnings” excludes all amounts not otherwise enumerated in
this Section 2.10, including, without limitation:
(A)Annual Incentive Plan awards for prior years,
(B)Long-Term Incentive Plan awards,
(C)commissions,
(D)discretionary and non-discretionary bonuses,
(E)accrued vacation pay or paid leave,
(F)long-term disability pay,
(G)severance pay,
(H)expense reimbursements,
(I)car allowances,
(J)tax/financial planning reimbursements,
(K)club dues, and
(L)foreign service allowances.


SECTION 2.11    Employee means any person paid through the payroll department of
the Company or its Subsidiaries (as opposed to the accounts payable department
of the Company); provided, however, that the term “Employee” shall not include
any Person who has entered into an independent contractor agreement, consulting
agreement, franchise agreement or any similar agreement with the Company or any
of its Subsidiaries, nor the employees of any such Person, regardless of whether
that Person (including his or her employees) is later found to be an employee of
the Company or any of its Subsidiaries by any court of law or regulatory
authority.
        
SECTION 2.12    Executive Officer means an officer of the Company or its
Subsidiaries who is a “covered employee”, as defined in Section 162(m) of the
Code, as determined in accordance with Section 6.7(e) of the Flowserve
Corporation Equity and Incentive Compensation Plan.


SECTION 2.13    Final Award means the actual award earned during a Performance
Period by a Participant, as determined by the Committee following the end of the
Performance Period.


SECTION 2.14    Participant means an Employee chosen by the Committee to
participate in the Plan as provided for in Article 4 herein.


SECTION 2.15    Performance Period means the twelve (12) month period beginning
January 1st and ending December 31st over which performance is measured for
purposes of determining Final Awards, or such other period determined by the
Committee in its absolute Discretion.


SECTION 2.16    Plan means the Flowserve Corporation Annual Incentive Plan, as
set forth herein.


SECTION 2.17    Special Termination means the termination of a Participant’s
employment for any reason other than death, Disability, Cause or a
reduction-in-force on or after the date the Participant attains both (i) age 55
and (ii) 10 years of service with the Company.
SECTION 2.18    Subsidiary means any entity in which the Company, directly or
indirectly, holds a majority of the voting power or profits or capital interest
of such entity.







--------------------------------------------------------------------------------





SECTION 2.19    Target Incentive Award means the award to be paid to a
Participant when the Company meets targeted performance results, as established
by the Committee. This award is based on the Employee’s Eligible Earnings and
his or her level of responsibility.


ARTICLE 3
ADMINISTRATION


SECTION 3.1    The Committee. The Plan shall be administered by the Committee or
its delegate. Membership on the Committee shall be limited to those members of
the Board who are “outside directors” under Section 162(m) of the Code and shall
be composed entirely of independent directors as required by the New York Stock
Exchange “NYSE” rules.


SECTION 3.2    Authority of the Committee. (a) Except as limited by law or by
the certificate of incorporation or bylaws of the Company and subject to the
provisions herein, the Committee or its delegate shall have full power to:
(i)select Employees who shall participate in the Plan;


(ii)determine the size and types of Award Opportunities and Final Awards;


(iii)determine the terms and conditions of Award Opportunities in a manner
consistent with the Plan;


(iv)construe and interpret the Plan and any agreement or instrument entered into
under the Plan;


(v)establish, amend, or waive rules and regulations for the Plan’s
administration;


(vi)amend the terms and conditions of any outstanding Award Opportunity to the
extent such terms and conditions are within the Discretion of the Committee as
provided in the Plan; and


(vii)to the extent permitted by law, delegate the authority described herein.


(d)The Committee, or its delegate, shall also make all other determinations
which may be necessary or advisable for the administration of the Plan.


SECTION 3.3    Decisions Binding. All determinations and decisions of the
Committee as to any disputed question arising under the Plan, including
questions of construction and interpretation, shall be final, binding and
conclusive upon all parties.


SECTION 3.4    Indemnification. (a) Each person who is or shall have been a
member of the Committee or its delegate shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party, or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.
(b)    The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


ARTICLE
ELIGIBILITY AND PARTICIPATION
SECTION 4.1    Eligibility. Only Employees shall be eligible to participate in
the Plan. Independent contractors and employees of third parties who are
performing work on behalf of the Company, whether part-time, full-time, or
temporary, shall not be eligible to participate in the Plan. Employees who
participate in a sales incentive plan are ineligible to participate in the Plan.


SECTION 4.2    Participation. (a) Participation in the Plan is Discretionary and
shall be determined on an annual basis by the Committee. Participants shall be
notified of their participation in the Plan in writing and shall be apprised of
the terms of the Plan as soon as practical following the Committee’s
Discretionary determination.





--------------------------------------------------------------------------------





(a)Participation in the Plan and the receipt of an award under the Plan requires
that a Participant be in an employment relationship with the Company or a
Subsidiary on December 31st of the respective year to which the award or benefit
relates.


SECTION 4.3    Partial Performance Period Participation. An Employee who becomes
eligible to participate in the Plan after the beginning of a Performance Period
may participate on a pro rata basis in the Plan for that Performance Period. The
Committee, in its Discretion, retains the right to increase or decrease the
number of days the Employee participates in the Plan for the initial Performance
Period of eligibility.


SECTION 4.4    No Right to Participate. No Employee shall at any time have a
right to participate in the Plan for any Performance Period, despite having
previously participated in the Plan. All awards and other benefits granted under
the Plan are of a voluntary nature. The grant of an award or the benefit of
participating in the Plan shall not create a claim for future awards, benefits
or participation in the Plan even if awards or benefits have been granted to a
Participant repeatedly over previous Plan years.


ARTICLE 5
AWARD DETERMINATION


SECTION 5.1    Performance Measures and Performance Goals. (a) Prior to the
beginning of each Performance Period, or as soon as practicable thereafter (and
no later than 90 days after the commencement of the Performance Period, or if
the Performance Period is less than twelve (12) months, no later than before 25%
of the Performance Period has been completed), the Committee shall select
performance measures and shall establish performance goals for that Performance
Period. These performance measures shall include one or more business criteria
which, where applicable, shall be within the meaning of Section 162(m) of the
Code and consist of one or more or any combination of the following; provided
that, in respect of any Award Opportunity for an Executive Officer who is a
Participant, such business criteria are set forth in Section 6.7(b)(ii) of the
Flowserve Corporation Equity and Incentive Compensation Plan:
(i)Income measures (including, but not limited to, gross profit, operating
income, income before or after taxes, or earnings per share);
(ii)Return measures (including, but not limited to, return on assets,
investment, equity, or sales);
(iii)Cash flow measures (including, but not limited to, operating cash flow and
cash flow return on investments);
(iv)Sales;
(v)Economic value added;
(vi)Share price (including, but not limited to, growth measures and total
shareholder return);
(vii)Inventory turnover;
(viii)On-time delivery measures;
(ix)Individual performance criteria; and
(x)Bookings.
(b)The performance goals may be based on any combination of objective corporate,
divisional, group and/or local facility and/or individual performance measures.
The Committee may establish objective individual performance goals for each
Participant and may provide that upon the achievement of such individual
performance goals such Participant shall be entitled to an additional Award
Opportunity of up to twenty-five percent (25%) of the Participant’s Final Award.
(c)The performance goals for each Performance Period shall be established by the
Committee in writing within the time period set forth in Section 5.1(a), setting
forth all of the following information for the Performance Period: (i) the
method for computing the amount of compensation payable to each Participant if
the performance goals are obtained (or exceeded) for the Performance Period in
terms of an objective formula or standard; (ii) the specific performance goals
that must be achieved with respect to the Performance Period; and (iii) the
maximum amount of compensation that can be paid to any Employee with respect to
the Award Opportunities for the Performance Period.


SECTION 5.2    Award Opportunities. Prior to the beginning of each Performance
Period, or as soon as practicable thereafter (and no later than 90 days after
the commencement of the Performance Period, or if the Performance Period is less
than twelve (12) months, no later than before 25% of the Performance Period has
been completed), the Committee shall establish, in writing, Award Opportunities
(including a Participant’s Target Incentive Award) which correspond to various
levels of achievement of the pre-established performance goals. In the event a
Participant changes job levels during a Performance Period, the Participant’s
Award Opportunity may be adjusted to reflect the amount of time at each job
level during the Performance Period. The extent to which any applicable
performance goals have been achieved shall be conclusively determined in writing
by the Committee prior to payment of any Award Opportunity.







--------------------------------------------------------------------------------





SECTION 5.3    Adjustment of Performance Goals, Award Opportunities and Final
Awards. (a) Once established, performance goals normally shall not be changed
during the Performance Period (except as otherwise provided in this
Section 5.3). However, if the Committee determines that external changes or
other unanticipated business conditions have materially affected the fairness of
the goals, then the Committee may approve appropriate adjustments to the
performance goals (either up or down) during the Performance Period as such
goals apply to the Award Opportunities of specified Participants.
(d)Notwithstanding any other provision of this Plan, in the event of any change
in corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code), or any partial or complete liquidation of the Company that affects
the fair value of an Award Opportunity, the Committee shall adjust any or all of
the following so that the fair value of the Award Opportunity immediately after
the transaction or event is equal to the fair value of the Award Opportunity
immediately prior to the transaction or event: (i) the performance measures or
performance goals related to the then-current Performance Periods; or (ii) the
amount payable pursuant to the Award Opportunities for the then-current
Performance Periods, provided, that in each case, such adjustment will not cause
adverse tax consequences to any Participant under Section 409A of the Code.
(e)At the end of each Performance Period the Committee or its delegate, will
compute Final Awards. Except as provided by Section 5.3(d) below, the Committee
or its delegate shall have the authority, in its absolute Discretion, to
increase, or to reduce or eliminate the amount of the Final Award determination
for each Participant based upon such Participant’s individual performance during
the Performance Period or upon any other objective or subjective criteria it
deems appropriate.
(f)Notwithstanding the foregoing, with respect to any Award Opportunity granted
to an Executive Officer that is intended to satisfy the requirements of
Section 162(m) of the Code, the Committee may not make any adjustments to any
performance goals or the amount of any Final Award payable to an Executive
Officer that would result in such Award Opportunity in failing to satisfy the
requirements of Section 162(m) of the Code.


SECTION 5.4    Award Limit. The Committee will establish guidelines governing
the maximum Final Awards that may be earned by Participants (either in the
aggregate, by Employee class, or among individual Participants) in each
Performance Period. The guidelines may be expressed as a percentage of
Company-wide goals or financial measures, or such other measures as the
Committee shall from time to time determine. Notwithstanding anything to the
contrary contained herein, in no event may any Participant receive a payout
pursuant to a Final Award for any Performance Period that exceeds $4,000,000.


SECTION 5.5    Threshold Levels of Performance. The Committee may establish
minimum levels of performance goal achievement, below which no payouts of Final
Awards shall be made to any Participant.


ARTICLE 6
PAYMENT OF FINAL AWARDS


SECTION 6.1    Form and Timing of Payment. Each Participant’s Final Award shall
be paid in one lump sum, in the year following the end of Performance Period on
or before the June 30th of such year, provided, however, that the payment of a
Final Award may be reduced or otherwise offset to satisfy any outstanding debt
or obligation owed by the Participant to the Company or a Subsidiary so long as
such reduction or offset does not result in the Participant being subject to the
additional tax imposed under Section 409A of the Code.


SECTION 6.2    Unsecured Interest. No Participant or any other party claiming an
interest in amounts earned under the Plan shall have any interest whatsoever in
any specific asset of the Company. To the extent that any party acquires a right
to receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Company.
ARTICLE 7
TERMINATION OF EMPLOYMENT


SECTION 7.1    Termination of Employment Due to Death, Disability, or Special
Termination. In the event a Participant’s employment is terminated within the
Performance Period by reason of death, Disability, or a Special Termination, the
Final Award determined in accordance with Section 5.3 herein shall be calculated
to reflect participation prior to termination only. In the case of a
Participant’s Disability, the employment termination shall be deemed to have
occurred on the date that the Committee determines the definition of Disability
to have been satisfied. The Final Award paid under this Section 7.1 shall be
paid in accordance with Section 6.1.







--------------------------------------------------------------------------------





SECTION 7.2    Termination of Employment for Reasons Other than Death,
Disability, Special Termination or in Connection with a Change in Control. In
the event a Participant’s employment is terminated and therefore a Participant
ceases to be an Employee, within the Performance Period, for any reason other
than death, Disability, Special Termination or a Change in Control (of which the
Committee shall be the sole judge), all of the Participant’s rights to a Final
Award for the Performance Period then in progress shall be forfeited. However,
except in the event of an involuntary termination of employment for Cause, the
Committee, in its Discretion, may pay an award for the portion of the
Performance Period that the Participant was employed by the Company, computed as
determined by the Committee.


ARTICLE 8
RIGHTS OF PARTICIPANTS


SECTION 8.1    Employment. Nothing in the Plan shall be construed as giving any
Participant the right to be retained in the employ of the Company or any right
to any payment whatsoever, except to the extent of the benefits provided for by
the Plan.


SECTION 8.2    Nontransferability. No right or interest of any Participant in
the Plan shall be assignable or transferable, or subject to any lien, directly,
by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge and bankruptcy.


ARTICLE 9
CHANGE IN CONTROL


In the event of a Change in Control, each Participant shall be entitled to a pro
rata payment of his or her Target Incentive Award for the Performance Period
during which such Change in Control occurs. The pro rata Target Incentive Award
payment shall be calculated by dividing the number of months within the
Performance Period prior to the effective date of the Change in Control by the
annual twelve (12) month period. In order to prorate a Target Incentive Award
pursuant to the preceding sentence, the month in which the Change in Control
occurs will not be considered a month within the Performance Period prior to the
effective date of the Change in Control unless the Change in Control occurred
after the fifteenth (15th) day of such month. Such amount shall be paid to each
Participant within forty-five (45) days after the effective date of the Change
in Control and such payment will be made in lieu of any other payment to be made
to a Participant for such Performance Period.
ARTICLE 10
AMENDMENTS


The Company reserves the right, at any time and by action of the Board or the
Committee, to amend or terminate the Plan in whole or in part and from time to
time; provided, however that any action that would otherwise be adverse to a
Participant shall be made on a prospective basis only unless required by
applicable law.
ARTICLE 11
MISCELLANEOUS


SECTION 11.1    Governing Law and Proper Venue. The Plan and all provisions
hereunder, shall be governed by and construed in accordance with the laws of the
state of Texas without giving effect to principles of conflict of laws. The
proper place of venue to enforce any terms or conditions of the Plan shall be
Dallas County, Texas. Furthermore, any legal proceeding against the Company
arising out of or in connection with the Plan shall be brought in the district
courts of Dallas County, Texas, or the United States District Court for the
Northern District of Texas, Dallas Division.


SECTION 11.2    Withholding Taxes. The Company, or the applicable Subsidiary,
shall have the right to deduct from all payments under the Plan any federal,
state, local, or other taxes required by applicable law to be withheld with
respect to such payments.


SECTION 11.3    Compliance with Section 409A of the Code. The Plan is intended
to comply with, or be exempt from, and shall be administered in a manner that is
intended to comply with, or be exempt from, Section 409A of the Code and shall
be construed and interpreted in accordance with such intent. Each Award
Opportunity shall be awarded and/or issued or paid in a manner that will comply
with, or be exempt from, Section 409A of the Code, including proposed, temporary
or final regulations or any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto. Any provision of
the Plan that would cause an Award Opportunity to fail to satisfy Section 409A
of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by applicable law).





--------------------------------------------------------------------------------





SECTION 11.4    Non-Pensionable Status of Payments under the Plan. Unless
otherwise expressly and specifically provided in a pension plan or local law,
payments under the Plan shall not be taken into account for purposes of
calculating an employee’s pension benefits under any applicable pension plans.


SECTION 11.5    Number. Except where otherwise indicated by the context, the
plural shall include the singular and the singular shall include the plural.


SECTION 11.6    Severability. In the event that any provision of the Plan shall
be declared or adjudicated illegal, invalid or unenforceable for any reason
whatsoever, then the illegal, invalid or unenforceable provision shall be deemed
excised herefrom and the remaining parts of the Plan shall continue and remain
in full force and effect and the Plan shall be construed and enforced as if such
illegal, invalid or unenforceable provision had not been included herein.


SECTION 11.7    Costs of the Plan. All costs of implementing and administering
the Plan shall be borne by the Company and its Subsidiaries.


SECTION 11.8    Successors. All obligations of the Company under the Plan shall
be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


The Company has caused the Plan to be executed this 14th day of February, 2017.
FLOWSERVE CORPORATION
by
 
/s/ Carey A. O'Connor
 
Name:Carey A. O’ Connor
 
Title:Senior Vice President, General Counsel and Corporate Secretary








